ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Lewis Limited, LLC                           )      ASBCA No. 60609
                                             )
Under Contract No. FA3300-09-C-0044          )

APPEARANCE FOR THE APPELLANT:                       Samuel Bailey, Jr., Esq.
                                                     Samuel Bailey & Associates, LLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Anna F. Kurtz, Esq.
                                                     Trial Attorney

                              ORDER OF DISMISSAL

       Both parties have filed and stipulated a motion to dismiss this appeal with
prejudice executed by counsel for both parties. Accordingly, this appeal is dismissed
with prejudice.

      Dated: 26 January 2017



                                                 ALEXA
                                                 Administrati Judge
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60609, Appeal of Lewis
Limited, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals